Citation Nr: 1529220	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  07-18 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides and secondary to service-connected posttraumatic stress disorder (PTSD).  

2. Entitlement to an initial disability rating in excess of 50 percent for PTSD.

3. Entitlement to a total rating based upon individual unemployability (TDIU) due to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VARO in Montgomery, Alabama.  

The Veteran requested a hearing before a member of the Board in August 2007.  In November 2007, he withdrew his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2014). 

In a December 2009 rating decision, the RO increased the Veteran's disability rating for PTSD from 30 percent to 50 percent, effective October 4, 2007.  

In a November 2010 decision, the Board, in pertinent part, granted an initial 50 percent disability rating, but no higher.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a February 2012 Memorandum Decision, the Court vacated the part of the Board's decision which denied a rating in excess of 50 percent for PTSD, and
remanded the matter to the Board for development. 

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, in January 2013, the Board took jurisdiction over a TDIU claim as part of the claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board then remanded this case to the AOJ for additional development.  

In January 2013, the Board denied the Veteran's claim for service connection for hypertension.  The Veteran appealed the denial to the Court, and in a July 2013 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion) and remanded the Board decision for additional development.  In January 2014, the Board remanded the hypertension claim to the AOJ for additional development consistent with the Joint Motion.  

In a September 2014 decision, the Board denied the hypertension claim and remanded the claims for an increased rating for PTSD and a TDIU to the AOJ.  The Veteran again appealed the denial of service connection for hypertension to the Court, and in a May 2015 Order, the Court granted the parties' Joint Motion and remanded the claim to the Board.  

The issues of entitlement to service connection for hypertension and to a TDIU are addressed in the REMAND portion of this decision and are remanded to the AOJ for additional development.  


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has produced occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in April 2004 satisfied the duty to notify provisions with regard to the first three elements of a service connection claim.  A November 2007 letter notified him with regard to the disability rating and effective date elements.  His claim was then readjudicated in the May 2007 Statement of the Case (SOC) and December 2009 and March 2015 Supplemental Statements of the Case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  The Veteran is in receipt of benefits from the Social Security Administration.  However, in a September 2011 letter, J. W., the Veteran's vocational rehabilitation counselor and therapist, stated that the Veteran's SSA benefits were "...a result of meeting age-related requirements."  Thus, his SSA records are not considered relevant and a remand to obtain them would serve no useful purpose.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim in September 2004, August 2009, and May 2014.  An addendum opinion was provided in March 2015.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they describe his PTSD in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The May 2014 examination provided a functional assessment of the Veteran's PTSD, which is his only service-connected disability.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Increased Disability Rating for PTSD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The Veteran's PTSD is assigned an initial 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2014).  PTSD is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2013).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2013).  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 45 at worst, to 75 at best.  

Under the DSM-IV, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 71 and 80 are assigned when if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Board notes that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In this case, in addition to PTSD, the Veteran has been diagnosed with "mild unspecified neurocognitive disorder."  In March 2015, a VA examiner explained that the Veteran's neurocognitive disorder was not related to his PTSD because while his neurocognitive symptoms were worsening, his PTSD symptoms had improved.  The examiner reasoned that were the two conditions related, the neurocognitive symptoms would improve as the PTSD symptoms did.  

The rating criteria for psychiatric disorders contemplate symptoms such as impaired memory, impaired abstract thinking, and disorientation.  In this case, the May 2014 VA examiner and the author of the March 2015 addendum opinion were able to attribute the Veteran's cognitive symptoms to his unspecified neurocognitive disorder.  The May 2014 examiner stated that the Veteran's "...cognitive functioning is becoming more impaired over time while his symptoms of PTSD seem to have improved over time.  This would indicate that his cognitive functioning is not due to depression or PTSD."  Therefore, for the purposes of rating the Veteran's PTSD, his cognitive symptoms including memory, concentration, focus, and attention impairment will be excluded as they are attributed to a non-service-connected mental disorder.  Mittleider, 11 Vet. App. at 182.  

However, the March 2015 examiner noted that there is a symptom overlap between the Veteran's service-connected PTSD and his non-service-connected unspecified neurocognitive disorder.  Specifically, he noted that both PTSD and unspecified neurocognitive disorder could contribute to depression.  Therefore, the Veteran's depression will be attributed to his PTSD.  Id.  

The Veteran underwent an initial PTSD examination in September 2004.  He reported that "his symptoms have gotten somewhat better."  He stated that his nightmares were "far less frequent," and that he was sleeping better at night.  His intrusive memories happened "only if he is triggered by things in the environment."  He continued to have an exaggerated startle response and was hypervigilant.  He stated that he was irritable, but he had friends and sang in a gospel group.  He stated that, "...generally he gets along with people."  He denied suicidal ideation but stated that he had thoughts of hurting people in the past when he felt antagonized.  He stated that he was usually quiet in social situations, but that he was the spokesman for his gospel singing group.  

Upon examination, his mood was anxious with congruent affect.  He appeared nervous.  The examiner noted that he was able to perform his activities of daily living (ADLs).  His thoughts and speech were normal.  The examiner diagnosed PTSD with "infrequent intrusive memories as well as infrequent nightmares," and avoidant behavior.  It was noted that other than his singing group, he did not engage in recreational activities.  His GAF score was 60, indicating moderate symptoms.  

The Board notes that the Veteran reported cognitive symptoms at his examination.  He stated that he had difficulty completing an open book test at work when previously that type of test had not been a challenge.  However, as noted above, the Veteran's cognitive problems are the result of a non-service-connected mental disorder.  

The Board finds that the disability picture described at the September 2004 VA examination is more closely described as productive of occupational and social impairment with reduced reliability and productivity.  His nightmares and intrusive memories were described as infrequent, and his PTSD symptoms were not severe enough to interfere with his ADLs.  He had friends and was part of a singing group, showing that he was not unable to form or maintain effective interpersonal relationships.  He had mood disturbance, but not severe enough to produce occupational and social impairment with deficiencies in most areas.  As noted above, his cognitive symptoms are the result of his non-service-connected unspecified neurocognitive disorder and are therefore not included in the disability picture for his PTSD.  

In August 2009, the Veteran underwent another VA PTSD examination.  He stated he was on medication for depression.  He had good days and bad days.  He had trouble sleeping and nightmares.  He stated that these occurred weekly to daily at a moderate to severe level.  He stated that he attended church and spent "most" of his time there.  Otherwise, he preferred to be alone.  His ADLs were not impaired.  Upon examination, his mood was "mildly" depressed with restricted affect.  He had no suicidal or homicidal ideation, delusions, or hallucinations.  His GAF score was 75, indicating transient symptoms and expectable reactions to psychosocial stressors producing no more than slight impairment.  However, the examiner noted that the GAF score was only speculative because the Veteran's examination results were inconsistent with a diagnosis of PTSD.  The examiner stated that because of the results of the objective testing, the severity of the Veteran's mental health was unclear and that, "[t]herefore, the relationship between his current mental health and his occupational and social functioning is also unclear."  The examiner stated that social and occupational impairment is "not currently supported by any collateral information in [the Veteran's] c[laims] file."  The examiner concluded that the Veteran may be experiencing a form of dementia unrelated to his PTSD.  The Board finds that the findings of the August 2009 VA examiner do not support a 70 percent rating.  The symptoms reported at the examination are not more closely described by occupational and social impairment with deficiencies in most areas.  The Veteran had disturbance of mood.  However, simply because the 70 percent criteria contemplate a disturbance in mood does not mean his PTSD symptoms rise to that level.  In this case, the Veteran's depression and sleep disturbance were not shown to be of the frequency, severity, or duration needed to be more closely described by the 70 percent criteria.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

In May 2014, the Veteran underwent a VA examination.  The examiner diagnosed PTSD and mild unspecified neurocognitive disorder.  He noted that some of the Veteran's symptoms overlapped.  This statement is addressed in the March 2015 addendum opinion discussed below.  

At the examination, the Veteran reported that he lived with his wife, daughter, and grandchild.  He had been married for 46 years.  He described his relationship with his wife and child as "very good," and that they were the "only thing that keep[s him] going.  This description of his family life shows that his symptoms do not render him unable to establish and maintain effective interpersonal relationships.  See 38 C.F.R. § 4.130 (2014).  He was able to perform his ADLs.  During the day he preferred to stay alone.  He reported irritability, avoidance, intrusive thoughts, depressed mood, hypervigilance, exaggerated startle response, and nightmares.  He also reported feelings of detachment and estrangement, a persistent inability to have positive emotions, and a persistent negative emotional state.  

Upon examination, he was alert and oriented with normal but slow psychomotor activity.  His speech was slow and quiet but with normal prosody and fluency.  His thoughts were normal.  He did not have hallucinations.  His judgment and insight were adequate.  He denied suicidal and homicidal ideation.  The examiner noted that no other PTSD symptoms were found outside of what was reported at the examination.  The examiner stated that the Veteran's "...cognitive functioning is becoming more impaired over time while his symptoms of PTSD seem to have improved over time.  This would indicate that his cognitive functioning is not due to depression or PTSD."  

The examiner explained that GAF scores were no longer used, but that his GAF score for PTSD would be 65, indicating moderate symptoms.  He also explained that, "most of Veteran's impairment is now due to his Neurocognitive Disorder rather than his PTSD."  The examiner stated that the Veteran's PTSD would not preclude him from working in either physical or sedentary work and that he had a long term, successful career for over 40 years, "so clearly his PTSD did not impact his employment in the past." 

The findings of the May 2014 VA examiner show that the frequency, severity, and duration of the Veteran's symptoms are productive of no more than occupational and social impairment with reduced reliability.  His PTSD does not cause deficiencies in most areas.  His family relationships were good, his insight and judgment were adequate, and the examiner specifically found that his PTSD did not preclude either physical or sedentary employment.   Although he reported persistent negative emotional state, which is addressed by the 70 percent criteria, the examiner found that he could perform his ADLs and at no point did he state that the Veteran was unable to function independently.  Therefore, his symptoms are more closely described by the 50 percent criteria.  The findings of the May 2014 VA examiner do not support a 70 percent evaluation.  

The Board notes that the May 2014 VA examiner addressed earlier neurocognitive examinations.  In 2008, he showed impaired attention, impaired executive function, and minor difficulties naming tasks.  He had problems with visual motor problem solving.  The examiner suspected dementia.  In 2013, the Veteran showed a "suspected decrease" in intellectual functioning, auditory attention, sustained attention, working memory, learning and retrieval, and delayed recall.  His immediate visual memory and semantic fluency were moderately impaired.  The neurological examiner diagnosed cognitive disorder, not otherwise specified as secondary to depression and PTSD.  However, the May 2014 VA examiner disagreed with that finding and stated that, "...[the Veteran's] cognitive functioning is becoming more impaired over time while his symptoms of PTSD seem to have improved over time.  This would indicate that his cognitive functioning is not due to depression or PTSD."  The Board finds the May 2014 VA examiner's reasoning to be more probative than the conclusory statement made during the 2013 neurological examination.  Further, in March 2015, a different examiner provided an addendum opinion where he agreed with the May 2014 examiner's conclusion that the Veteran's neurocognitive disorder was not caused by PTSD.  He emphasized that if his neurocognitive disorder was related to PTSD, his PTSD symptoms would have worsened when the neurocognitive symptoms worsened.  However, he noted that the Veteran's PTSD symptoms had in fact improved.  

The March 2015 examiner concluded that without the neurocognitive symptoms, the Veteran's PTSD caused impairment due to mild and transient symptoms, and that his neurocognitive disorder produced occupational and social impairment with reduced reliability and productivity.  It is significant that the May 2014 and March 2015 VA examiners noted an improvement of the Veteran's PTSD symptoms.  Notably, the March 2015 examiner concluded that his level of impairment from PTSD was mild and transient.  The Board finds that this conclusion is more closely approximated by the 10 percent rating criteria.  Excluding the Veteran's neurocognitive symptoms, the Board finds that the frequency, severity, and duration of the PTSD symptoms described in the May 2014 and March 2015 opinions is more closely described by occupational and social impairment with reduced reliability and productivity and therefore the 70 percent criteria are not met.  

The Veteran's VA treatment records for the appeal period show consistent reports of the symptoms that were noted at his VA examinations.  In addition, he reported flashbacks once in October 2007 and began to report occasional crying spells beginning in January 2008.  In October 2007, his depression was described as "severe."  In January 2008 he reported an increase in symptoms since his retirement.  His mood was "pretty good."  In March 2008, he reported no change in his symptoms.  He continued to sing with his gospel group.  In December 2008, he was noted to have "major" depression, and he stated that he cried two to three times per month.  It was noted that he had continuous, at rather times significant depression related to his PTSD.  

He reported occasional crying spells in January 2009 and stated that he had low energy and poor motivation.  In March 2009, he reported depression.  He denied suicidal ideation but stated that he had passive morbid thoughts.  He stated that he was "very" irritable and that he was concerned about outbursts.  He had decreased interest in activities including singing in his gospel group.  He felt guilty.  In May 2009, he continued to sing in his gospel group, but also was taking bible class and attending a group at his local Vet Center.  He liked to be alone but also stated that he did not have a problem getting along with people.  He continued to have feelings of depression.  In November 2009, his depression was severe.  In November 2009 he stated he had fewer nightmares.  In October 2009, stated that he cried less but still felt depressed and had occasional emotional numbness.  

The VA treatment records show that the Veteran's depression increased in severity to the point where it was continuous.  Near-continuous depression is directly contemplated by the 70 percent criteria.  However, the Veteran's severe depression as not been shown to impact his ability to function at any time during the appeal period.  Although it has been described as severe, the level of disturbance it causes in his life is not more closely approximated by the 70 percent criteria.  Further, his deficiency in mood is not accompanied by deficiencies in other areas.  

The Veteran's GAF scores range from 45 to 75.  As noted above, the GAF score of 75 is hypothetical.  Therefore it will not be considered.  The Veteran's GAF scores during the appeal period describe moderate and serious symptoms.  Read together with the evidence of record, the GAF scores fall more closely in line with occupational and social impairment with reduced reliability and productivity.  

The Board notes that the Veteran occasionally reported passive suicidal ideation.  For example, he reported "some suicidal thoughts" in October 2007, but he explained that he would "never" act on them because his wife depended on him.  However, the reports were not frequent, did not last for long, and were not severe enough to impact his ADLs or ability to function.  Even though the 70 percent criteria contemplate symptoms "such as" suicidal ideation, the Veteran's passive thoughts of suicide are not of the frequency, severity, or duration needed to cause his PTSD to be more closely described by the 70 percent criteria.  

In September 2011, J. W., the Veteran's Vocational and Rehabilitation Counselor from his local Vet Center submitted a letter to VA.  He described the Veteran's PTSD symptoms as mostly in the moderate to severe range.  His primary PTSD symptoms were vivid nightmares (night sweats, thrashing, grappling, screaming out, occasional sleepwalking), flashbacks, intrusive thoughts, insomnia, depression, anxiety, guilt, anger, irritability, hypervigilance, hyperarousal, problems interacting with others, avoidance, and a tendency to isolate.  Significantly, J. W. stated that the Veteran was having significant struggles with his family support system and that he was having difficulties in maintaining interpersonal relationships.  His wife stated that she kept a diary of the family's struggles experienced as a result of the "prolonged erratic nature of [the Veteran's mental health] distress."  J. W. suggested that the Veteran's wife and daughter "might" have "...some form of secondary PTSD related distress..." because his daughter had been diagnosed with depression.  It is clear from J. W.'s letter that the Veteran's PTSD caused difficulty with his family even though his VA treatment records indicate that his family relationships were generally good.  Regardless, the severity of the Veteran's problems with his interpersonal relationships are still more accurately described by "difficulty" to establish and maintain relationships rather than the "inability" contemplated by the 70 percent criteria.

J. W. stated that the Veteran's treatment was "...less than effective" and that the Veteran's PTSD "broaden[s the Veteran's] restrictions on options for employment, further increase personal levels of stress, and significantly impact his capacity/ability to take on any additional responsibilities (reduced productivity)."  The Board finds that this statement is more closely described by the 50 percent criteria.  

The Board notes that the VA treatment records and September 2011 letter from J. W. discuss cognitive symptoms such as impaired memory, concentration, attention, speech, focus, and abstract thinking.  As noted above, well-reasoned conclusions from the May 2014 and March 2015 VA examiners show that these symptoms are not due to his service-connected PTSD and are therefore not included in his disability picture.  

In September 2011, M. M., the Veteran's spouse, reiterated that the Veteran's PTSD symptoms impacted her and their children.  She stated that the Veteran was not abusive, but that he did not share his thoughts and was disconnected from his family.  She noted that he had nightmares and does not feel comfortable around people.  

Reviewing the evidence, the Board finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, an initial 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2014).  

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD are approximated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  Further, as noted above, the schedular criteria do not represent an exhaustive list.  Mauerhan, 16 Vet. App. 436.  Each list of the symptoms associated with the ratings in the General Rating Formula for Mental Disorders is preceded by the words "such as," confirming that the listed symptoms are simply examples.  See Vazquez-Cla280udio, 713 F.3d 112.  The Veteran's symptoms are not such that they produce a level of impairment not contemplated by the General Formula for Mental Disorders.  The disability rating assigned practicably represents the average impairment in earning capacity resulting from the Veteran's service-connected PTSD, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  


ORDER

An initial disability rating in excess of 50 percent for PTSD is denied.  


REMAND

In the May 2015 Joint Motion, the parties agreed that the June 2011 and June 2014 VA hypertension examinations were inadequate.  A new examination is needed to comply with the Joint Motion.  

As the matter of entitlement to service connection for hypertension will have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded with the Veteran's claim for service connection for hypertension. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, is related to service, or was directly caused by exposure to herbicides, or began within one year after discharge from active service.

In providing the opinion regarding whether hypertension was directly caused herbicides, it is NOT sufficient to conclude that hypertension is not on the list of diseases presumptively associated with herbicide exposure as set forth in 38 C.F.R. § 3.309 (e).  

The examiner MUST discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides that reaffirmed in its 2010 report the decision to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).  See Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides, Veterans and Agent Orange: Update 2010, available at http://www.nap.edu/catalog/13166/veterans-and-agent-orange-update-2010 at page 17.  (This page has been added to the Veteran's electronic claims file).  

ii. Whether it is at least as likely as not (50 percent or greater probability) that the hypertension was proximately due to or the result of his service-connected PTSD.

iii. Whether it is at least as likely as not (50 percent or greater probability) that hypertension was aggravated beyond its natural progression by his service-connected PTSD.  

c. The examiner must provide all findings, along with a COMPLETE RATIONALE for EACH of his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the remaining issues on appeal, including the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


